Citation Nr: 1737437	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-10 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a viral syndrome.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.

3.  Entitlement to service connection for asthma.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lower extremity disorder, to include muscle spasms and arthritis.

5.  Entitlement to service connection for a bilateral lower extremity disorder, to include muscle spasms and arthritis.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran had verified active duty service from August 1990 to January 1991, with additional periods of active duty for training and inactive duty for training in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The case was certified to the Board by the RO in Montgomery, Alabama.

In September 2010 correspondence, the Veteran wrote that her claim for arthritis was intended to be a clarification of her claim of entitlement to service connection for muscle spasms, which were later diagnosed as lower extremity arthritis.  The Board has therefore recharacterized the issue as entitlement to service connection for a bilateral lower extremity disorder, to include muscle spasms and arthritis, in order to best characterize the nature of the Veteran's claims.

The issues of entitlement to service connection for asthma, and a bilateral lower extremity disorder, to include muscle spasms and arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In the absence of a timely appeal, the March 2007 rating decision which denied entitlement to service connection for arthritis, asthma, muscle spasms, and a viral syndrome is final. 

2.  The evidence received since the March 2007 rating decision does not relate to unestablished facts necessary for the claim of entitlement to service connection for viral syndrome, and does not raise a reasonable possibility of substantiating the claim.

3.  Evidence submitted since the March 2007 rating decision when considered with the previous evidence of record raises a reasonable possibility of substantiating the claims of entitlement to service connection for a lower extremity disorder, to include muscle spasms and arthritis; and for asthma.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision that denied entitlement to service connection for viral syndrome is final; and as new and material evidence has not been received, the criteria for reopening the claim have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  The March 2007 rating decision that denied a claim of entitlement to service connection for asthma is final; new and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103.

3.  The March 2007 rating decision that denied a claim of entitlement to service connection for muscle spasms and arthritis is final; new and material evidence sufficient to reopen the claim of entitlement to service connection for a bilateral lower extremity disorder has been submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Viral Syndrome

The Veteran contends that service connection is warranted for a viral syndrome.  In her initial October 2006 claim the appellant reported starting to receive treatment for a viral syndrome in September 1990.  The Veteran's service treatment records show that in September 1990, she was treated for a viral syndrome.  She was prescribed Sudafed, as needed, for 10 days.

A disability will be service connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1(k), 3.303 (2016).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 C.F.R. § 3.303(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

A March 2007 rating decision denied entitlement to service connection for viral syndrome.  The claim found that the evidence was against finding that the Veteran had been exposed to asbestos in service, and against finding that she had a chronic disability related to the viral syndrome shown in the service.  The Veteran received adequate notice of the denial and her appeal rights, but did not appeal the March 2007 rating decision, and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In April 2010, the Veteran submitted a request to reopen the claim of entitlement to service connection for a viral syndrome.  The Veteran wrote in June 2010 that a service related chronic viral condition had left her immune system very weak and was diagnosed during service.  In a May 2010 rating decision, the RO found that no new and material evidence had been received to reopen the claim, and it was again denied.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a); Hodge v. West, 155 F. 3d 1356  (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Board has reviewed all of the evidence of record and finds that new and material evidence has not been submitted since the March 2007 rating decision.  In March 2007, the evidence of record established that the Veteran was treated for a "viral syndrome" in service.  There was no indication that this was anything other than an acute condition, as it was treated with Sudafed, and no further diagnosis or residuals were noted.  The Veteran has not submitted any further evidence indicating that this in-service viral infection was a chronic disorder or that this acute infection is causally related to any later diagnosis or condition.  The Veteran has asserted that she was diagnosed with a chronic viral disorder, but this is not supported by her service treatment records, and she has not submitted any evidence indicating that such a disorder was ever diagnosed.  The Veteran also has not specified what, exactly, the chronic viral syndrome is that she believes she contracted in service.  

Post service, in March 2011, the Veteran was diagnosed with mycoplasma infection, and she has since been noted to have a history of mycoplasma antibody.  There is absolutely no evidence, however, that this disorder was related to her service in any way, that this disorder was extant during her active duty service, or that this is a chronic viral disorder.  Indeed, the mere presence of a mycoplasma antibody only indicates a past mycoplasma infection.  The Veteran has also not asserted that this is the disorder for which she is claiming service connection, and there is no competent evidence that she has a chronic mycoplasma infection disorder that is related to service.  This evidence therefore is not material to the current issue and does not raise a reasonable possibility of establishing the claim.  No other evidence has been received which indicates that the Veteran has a chronic viral disorder which had its onset in service or is related to any injury or disease in service.

In sum, the evidence that has been received since the last final decision on the matter does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a viral syndrome.  The evidence received since  March 2007 is either cumulative, irrelevant, or redundant of the evidence of record at the time of the last final denial, and does not raise a reasonable possibility of substantiating the claim.  Thus, the requirements have not been met to reopen the claim.

Asthma and lower extremity muscle spasms with arthritis 

The Veteran contends that she suffers from muscle spasms and asthma which had their onset during either active duty service or a period of active duty for training.  A March 2007 rating decision denied service connection for asthma and muscle spasms.  Entitlement to service connection for asthma was denied because the evidence did not show that this disorder was present during military service, and because the evidence did not show that it was aggravated by service.  Entitlement to service connection for muscle spasm was denied on the basis that although the Veteran had been treated for muscle spasm in service, no permanent residual or chronic disability was shown in the service treatment records or in evidence following service.  The Veteran received adequate notice of the denial, but did not appeal the March 2007 rating decision, and it is final.  38 U.S.C.A. § 7105.

In April 2010, the Veteran submitted a request to reopen the claims of entitlement to service connection for arthritis, muscle spasms, and asthma.  Since the March 2007 rating decision, the Veteran submitted a May 2010 statement from a colleague who wrote that she had witnessed the appellant suffering from muscle spasms and problems breathing during physical training between 1994 and 1998 while she was in the National Guard.  The Veteran's service personnel records indicate that she was deployed with the National Guard to Central America in 1994.  The Veteran has also submitted private medical records showing that she took medicine to treat muscle spasms in October 1995.

Without addressing the credibility of the evidence the Board finds that based on the evidence described above, new and material evidence has been submitted showing that the Veteran manifested symptoms of muscle spasms and problems breathing while deployed on active duty for training in 1994, and these disorders may therefore have been incurred during that period of service.  The new evidence of record added since March 2007 therefore raises a reasonable possibility of substantiating the claims, thus satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence, and the claims of entitlement to service connection for a bilateral lower extremity disorder to include muscle spasms and arthritis, and for asthma are reopened.


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for a viral syndrome is not reopened.

New and material evidence having been received, the claim of entitlement to service connection for asthma is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral lower extremity disorder, to include muscle spasms and arthritis, is reopened.


REMAND

Bilateral Lower Extremity Disorder

The Veteran contends that she has a lower extremity disorder, which manifests as muscle spasms and has also been diagnosed as arthritis, and which had its onset during her active duty service in 1990.  An October 1990 service treatment record showed complaints of leg cramps for the past 4 weeks.  On a March 1994 Report of Medical History, the Veteran wrote that she had cramps in her legs.  The Veteran wrote that during basic training she had leg cramps and was given medication.  The Veteran has also reported that she injured her knee during a car accident at a drill in Montgomery during a later period of active duty for training, which led to her current disorder.

The Veteran's VA treatment records show continuing complaints and treatment for knee pain and leg muscle spasms.  She has been diagnosed with mild degenerative changes in her left knee.

Given that the Veteran experienced leg cramps of sufficient severity to require medical treatment while on active duty, and the assertion that she injured her knee in a car accident during a period of active duty for training or inactive duty training the Board finds that the claimant should be afforded a VA examination addressing the nature and etiology of her lower extremity complaints.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Asthma

The Veteran clearly has a current diagnosis of asthma, but it is unclear whether the onset of this disorder was during a period of qualifying service.  In a March 1994 Report of Medical History, the Veteran reported having a history of shortness of breath.  A letter from Dr. G.F. stated that the Veteran was diagnosed with acute asthmatic bronchitis while on duty in El Salvador.  A February 1995 letter from Dr. J.H. stated that the Veteran had asthma which was well controlled on medication.  A May 1995 Medical Duty Review Board Appeal found that the Veteran had asthma of sufficient severity to interfere with performance of duty.

The Veteran contends that she had no idea that she had asthma related problems until she was deployed to El Salvador during a period of either active duty or active duty for training, but during that deployment she was diagnosed with asthma.  Given these factors this issue must be remanded in order to establish what exactly was the nature and period of the Veteran's service in 1994, and then to obtain a medical opinion on whether the Veteran's asthma was incurred during this period.  

The Board notes that when a claim for benefits is based only on a period of active duty for training, there must be evidence that the claimant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  See 38 U.S.C.A. § §§ 101(2), (22), (24), 1110 (West 2014); Paulson v. Brown, 7 Vet.App. 466, 470 (1995).  Where, however, VA has determined that "a claimant has established veteran status for a period of [active duty for training] by establishing service connection for one disability, the claimant may take advantage of the presumption of aggravation for other preexisting disabilities claimed to have been aggravated during the same period of [active duty for training]."  Hill v. McDonald, 28 Vet. App. 243, 246 ( 2016).  

In this case, the Veteran is claiming entitlement to service connection for a lower extremity disorder which she asserts was incurred during the same period of service in 1994.  The Board therefore requests that the Veteran's claim of entitlement to service connection for a lower extremity disorder be adjudicated prior to obtaining a medical opinion regarding asthma, so that the appropriate standard for aggravation of a preexisting disorder can be addressed.

Records and Periods of Service Verification

As noted above, the Veteran has asserted that she had a significant period of either active duty or active duty for training in 1994 during which she was deployed to El Salvador, and that this was where she was first diagnosed with asthma.  The Veteran's personnel records note that she was stationed in Panama from May 28, 1994 to June 11, 1994.  It is not clear from the evidence of record what the Veteran's total period of service was during this time or what type of service it was.  As this is directly relevant to the Veteran's claims, an attempt must be made to verify and classify all periods of service performed by the appellant.  All service treatment records related to these periods of service should be obtained.

The Board should also obtain all treatment records from the Birmingham VA Medical Center dating since February 2017. Further, as the record shows that the Veteran also receives medical treatment from a private provider, the RO must afford her with another opportunity to provide more recent records or authorization for these records.  All outstanding records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must contact the appropriate service department and/or record storage facility, to include, if appropriate, the National Personnel Records Center, the Army Reserve, or the Defense Finance and Accounting Service, and request that they verify each and every period of the claimant's service.  This specifically includes classifying which periods of service were performed while in an active duty, active duty for training, and/or inactive duty training capacity, and the stating the relevant branch of service.  A Chronological Statement of Retirement Points is NOT acceptable.  

Should it become necessary to contact the Defense Finance and Accounting Service to secure this information, that agency must review the various pay accounts to determine the account from which the claimant was paid for each period of service (i.e., for what service periods was the appellant paid from an account designated to pay for inactive duty service; what service periods were paid from an account designated to pay for active duty for training, etc.).

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. The AOJ should again attempt to obtain any and all service treatment records associated with the Veteran's service in the National Guard, including all treatment records from any service performed in 1994 in Central America.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3. Send the Veteran a letter requesting that she provide sufficient information, to include a signed and dated VA Form 21-4142, Authorization and Consent to Release Information, to enable VA to obtain any relevant private medical records of treatment which have not been provided to VA.

4. Associate all VA treatment records from the Birmingham VA Medical Center since February 2017 with the Veteran's claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

6. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any lower extremity disorder, to include muscle spasms and arthritis.  All necessary tests should be conducted.  The examiner must have access to and review all files in VBMS.  The Veteran's precise periods of service, including active duty for training and inactive duty training, must be provided to the examiner.  

The examiner must identify any current lower extremity disorder, to include consideration of whether the Veteran has, or has had at any time during the current appeal, lower extremity arthritis or a lower extremity disorder characterized by muscle spasms.

For each and every lower extremity disorder diagnosed the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the disorder was incurred in or aggravated during any period of active duty service, active duty for training, or inactive duty training.

The examiner must discuss the Veteran's October 1990 treatment for muscle spasms and her lay assertions that she injured her knee in a car accident during a later period of service.

A complete rationale must be provided for any opinion offered.  If the question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

7. After completing directive six issue a supplemental statement of the case adjudicating the issue of entitlement to service connection for a lower extremity disorder.

8. After completing directive seven obtain a medical opinion from a qualified VA examiner regarding the etiology of the Veteran's asthma.  The examiner must have access to and review all files in VBMS.  The Veteran's precise periods of service, including active duty for training and inactive duty training, must be provided to the examiner.  

If service connection has been granted for a bilateral lower extremity disorder due to an injury incurred during a period of active duty for training in 1994 or if the Veteran's 1994 period of service is found to be active duty, then the examiner should answer the following:

Did the Veteran's asthma clearly and unmistakably preexist her period of service in 1994?  What evidence supports this finding?  

If asthma clearly and unmistakably preexisted the Veteran's service, did it increase in severity during that period of service?  

Was asthma clearly and unmistakably not aggravated by the Veteran's service?

If service connection has not been granted for a bilateral lower extremity disorder due to an injury incurred during a period of active duty for training in 1994 and the Veteran's 1994 period of service is found to be active duty for training or inactive duty training, the examiner should answer the following:

Did the Veteran's asthma preexist her period of service in 1994?  

Is it as likely as not that asthma was incurred in or aggravated by this period of service?

The examiner must discuss the Veteran's March 1994 report of shortness of breath and later diagnosis of acute asthmatic bronchitis.  A complete rationale must be provided for any opinion offered.  If the question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

9. The AOJ must notify the Veteran that it is her responsibility to report for any scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

10. Then, readjudicate the issue of entitlement to service connection for asthma.  If the claim remains denied the Veteran and her attorney must be provided a supplemental statement of the case and an opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


